Case 17-32303        Doc 51     Filed 01/28/19     Entered 01/28/19 16:45:03          Desc      Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17 B 32303
         Everett E Powell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/27/2017.

         2) The plan was confirmed on 01/25/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/26/2018.

         5) The case was Converted on 01/10/2019.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32303             Doc 51         Filed 01/28/19      Entered 01/28/19 16:45:03                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $7,833.84
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $7,833.84


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,874.13
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $365.11
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,239.24

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acceptance Now                            Secured           892.00          0.00           892.00        386.24      22.09
 Ad Astra Recovery Serv                    Unsecured      1,024.00            NA               NA            0.00       0.00
 American InfoSource LP as agent for       Unsecured         835.00        724.37           724.37           0.00       0.00
 Atlas Acquisitions LLC                    Unsecured         800.00      1,350.00         1,350.00           0.00       0.00
 BBVA COMPASS                              Unsecured         500.00           NA               NA            0.00       0.00
 Bishop Park Apartments, Inc               Unsecured      3,200.00            NA               NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         900.00        742.57           742.57           0.00       0.00
 Convergent Outsourcing                    Unsecured         174.00           NA               NA            0.00       0.00
 CREDITORS DISCOUNT & A                    Unsecured      5,346.00            NA               NA            0.00       0.00
 EASY ACCEPT                               Unsecured      5,352.00            NA               NA            0.00       0.00
 Educational Credit Management Corp        Unsecured      1,211.00       1,208.30         1,208.30           0.00       0.00
 Enhanced Recovery Co L                    Unsecured         729.00           NA               NA            0.00       0.00
 Erc                                       Unsecured         129.00           NA               NA            0.00       0.00
 FALLS COLLECTION SVC                      Unsecured          50.00           NA               NA            0.00       0.00
 Fifth Third Bank Bankruptcy Dept          Unsecured         500.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414             Priority       1,000.00         896.58           896.58           0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00        105.00           105.00           0.00       0.00
 Internal Revenue Service                  Priority       8,000.00     14,065.26        14,065.26            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00      4,282.51         2,004.26           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         716.00        716.63           716.63           0.00       0.00
 Lavanzellia Young                         Priority            0.00      7,613.46         7,613.46           0.00       0.00
 Navient Solutions Inc                     Unsecured           0.00    19,289.80        19,289.80            0.00       0.00
 Nicor Gas                                 Unsecured         100.00        103.68           103.68           0.00       0.00
 Overland Bond & Investment Corp           Secured       13,011.00     12,640.27        12,550.30       2,481.75     704.52
 Overland Bond & Investment Corp           Unsecured            NA          89.97            89.97           0.00       0.00
 Resurgent Capital Services                Unsecured           0.00         53.29            53.29           0.00       0.00
 South Suburban Hospital                   Unsecured      2,000.00            NA               NA            0.00       0.00
 Southwest Credit Systems                  Unsecured         363.00           NA               NA            0.00       0.00
 TCF Bank                                  Unsecured         230.00           NA               NA            0.00       0.00
 US Bank                                   Unsecured         400.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-32303           Doc 51   Filed 01/28/19      Entered 01/28/19 16:45:03               Desc         Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                               Class      Scheduled      Asserted      Allowed         Paid           Paid
 US Dept of Education            Unsecured        7,268.00       7,294.96      7,294.96           0.00         0.00
 Wells Fargo                     Unsecured           500.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                   $0.00
       Mortgage Arrearage                                      $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                            $12,550.30           $2,481.75                 $704.52
       All Other Secured                                     $892.00             $386.24                  $22.09
 TOTAL SECURED:                                           $13,442.30           $2,867.99                 $726.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $7,613.46                 $0.00                 $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                 $0.00
        All Other Priority                                $14,961.84                 $0.00                 $0.00
 TOTAL PRIORITY:                                          $22,575.30                 $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                              $33,682.83                 $0.00                 $0.00


 Disbursements:

          Expenses of Administration                             $4,239.24
          Disbursements to Creditors                             $3,594.60

 TOTAL DISBURSEMENTS :                                                                            $7,833.84


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-13-FR-S (9/1/2009)
